DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 and 17-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8, 11, 14 and 15 of prior U.S. Patent No. 11/328,862 B1. This is a statutory double patenting rejection.

        Instant Application: 17/739938                                          Patent #: 11,328,862 B1 
1. A distribution transformer monitor comprising:
a housing arranged for positioning proximate to a distribution transformer vessel that is filled with a non-conductive medium;
a processing circuit arranged in the housing and configured to determine, from generated digital data, that at least one environmental condition existing inside the distribution transformer vessel has crossed a threshold; and
a sensor electrically coupled to the processing circuit, the sensor positioned to generate at least some of the digital data associated with the at least one environmental condition.

2. The distribution transformer monitor of claim 1, wherein the sensor includes an infrared camera sensor.

3. The distribution transformer monitor of claim 2, wherein the housing is mechanically coupleable to the distribution transformer vessel in an orientation that aligns a field of view of the infrared camera sensor with a sidewall portion of the distribution transformer vessel that windows a fill level of the non-conductive medium.
1. A distribution transformer monitor, comprising: a housing arranged for positioning proximate to a distribution transformer vessel that is filled with a non-conductive medium; a processing circuit arranged in the housing and configured to determine, from generated digital data, that at least one environmental condition existing inside the distribution transformer vessel has crossed a threshold; and a sensor electrically coupled to the processing circuit, the sensor positioned to generate at least some of the digital data associated with the at least one environmental condition; wherein the sensor includes an infrared camera sensor, and wherein the housing is mechanically coupleable to the distribution transformer vessel in an orientation that aligns a field of view of the infrared camera sensor with a sidewall portion of the distribution transformer vessel that windows a fill level of the non-conductive medium.
4. The distribution transformer monitor of claim 1, wherein the processing circuit is further arranged to generate an alert based on a determination that the at least one environmental condition has crossed the threshold.
2. The distribution transformer monitor of claim 1 wherein the processing circuit is further arranged to generate an alert based on a determination that the at least one environmental condition has crossed the threshold.
5. The distribution transformer monitor of claim 4, wherein the at least one environmental condition includes a temperature, a pressure, an electrical voltage, or an electrical current.
3. The distribution transformer monitor of claim 2 wherein the at least one environmental condition includes a temperature, a pressure, an electrical voltage, or an electrical current.
6. The distribution transformer monitor of claim 4, further comprising:
a transceiver arranged to wirelessly communicate the alert to a remote computing device.
4. The distribution transformer monitor of claim 2, further comprising: a transceiver arranged to wirelessly communicate the alert to a remote computing device.
7. The distribution transformer monitor of claim 1, further comprising:
a pressure sensor electrically coupled to the processing circuit, the pressure sensor arranged to generate pressure data representative of a pressure inside the distribution transformer vessel, wherein the generated digital data includes at least some of the pressure data.
5. The distribution transformer monitor of claim 1, further comprising: a pressure sensor electrically coupled to the processing circuit, the pressure sensor arranged to generate pressure data representative of a pressure inside the distribution transformer vessel, wherein the generated digital data includes at least some of the pressure data.
8. The distribution transformer monitor of claim 1, further comprising:
a Rogowski coil circuit electrically coupled to the processing circuit, the Rogowski coil circuit arranged to generate electrical data representative of at least one of an electrical voltage and an electrical current inside the distribution transformer vessel, wherein the generated digital data includes at least some of the electrical data.
6. The distribution transformer monitor of claim 1, further comprising: a Rogowski circuit electrically coupled to the processing circuit, the Rogowski circuit arranged to generate electrical data representative of at least one of an electrical voltage and an electrical current inside the distribution transformer vessel, wherein the generated digital data includes at least some of the electrical data.
9. The distribution transformer monitor of claim 1, wherein the housing is between about three inches long (3 in.) and about twenty-four inches long (24 in.), the housing is between about two inches wide (2 in.) and about eight inches wide (8 in.), and between about one inch tall (1 in.) and about eight inches tall (8 in.).
7. The distribution transformer monitor of claim 1 wherein the housing is between about three inches long (3 in.) and about twenty-four inches long (24 in.), the housing is between about two inches wide (2 in.) and about eight inches wide (8 in.), and between about one inch tall (1 in.) and about eight inches tall (8 in.).
10. The distribution transformer monitor of claim 1, wherein the housing includes at least one indicator legend arranged to facilitate positioning of the housing in a substantially vertical orientation relative to the distribution transformer vessel.
8. The distribution transformer monitor of claim 1 wherein the housing includes at least one indicator legend arranged to facilitate positioning of the housing in a substantially vertical orientation relative to the distribution transformer vessel.
17. A method comprising:
collecting data with at least one electronic sensor positioned outside of a distribution transformer vessel, said distribution transformer vessel containing a distribution transformer that is immersed in a non-conductive medium and electrically coupled to a high voltage line;
receiving the collected data from the at least one electronic sensor at a processing device arranged inside a housing of a distribution transformer monitor that is positioned proximate to a distribution transformer vessel;
monitoring, with the processing device, one or more environmental conditions present inside the distribution transformer vessel, said one or more environmental conditions being represented by at least some of the collected data;
based on the monitoring, asserting a warning signal when a first environmental condition has crossed a predetermined threshold; and
communicating digital data to a remote computing device, the digital data including at least one digital data value drawn from the collected data and the warning signal.

20. The method of claim 17, further comprising:
positioning the housing of the distribution transformer monitor in a substantially vertical orientation relative to the distribution transformer vessel based at least in part on an indicator legend formed on the housing.
11. A method, comprising: collecting data with at least one electronic sensor positioned outside of a distribution transformer vessel, said distribution transformer vessel containing a distribution transformer that is immersed in a non-conductive medium and electrically coupled to a high voltage line; receiving the collected data from the at least one electronic sensor at a processing device arranged inside a housing of a distribution transformer monitor that is positioned proximate to a distribution transformer vessel; monitoring, with the processing device, one or more environmental conditions present inside the distribution transformer vessel, said one or more environmental conditions being represented by at least some of the collected data; based on the monitoring, asserting a warning signal when a first environmental condition has crossed a predetermined threshold; and communicating digital data to a remote computing device, the digital data including at least one digital data value drawn from the collected data and the warning signal; and positioning the housing of the distribution transformer monitor in a substantially vertical orientation relative to the distribution transformer vessel based at least in part on an indicator legend formed on the housing.
18. The method of claim 17 wherein the one or more environmental conditions include at least one of a temperature, a pressure, an electrical voltage, and an electrical current.
14. The method of claim 11 wherein the one or more environmental conditions include at least one of a temperature, a pressure, an electrical voltage, and an electrical current.
19. The method of claim 17, further comprising
processing, at the remote computing device, sets of digital data received from a plurality of distribution transformer monitors;
determining at least one pattern formed from data included in the sets of digital data; and
identifying an impending maintenance condition in at least one distribution transformer based on the at least one pattern.
15. The method of claim 11, further comprising: processing, at the remote computing device, a plurality of sets of digital data received, respectively, from a plurality of distribution transformer monitors; determining from the processing at least one pattern formed from data included in the plurality of sets of digital data; and identifying an impending maintenance condition in at least one distribution transformer based on the at least pattern.


               Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santos (U.S. Patent No. 8,400,320 B2).


 With respect to claim 1, Jain discloses a distribution transformer monitor (col. 1, lines 9-20) comprising:
a housing arranged for positioning proximate to a distribution transformer vessel (see transformer tank oil 1 shown in Fig. 3) that is filled with a non-conductive medium (conductive medium is oil since it’s an oil col. 3, lines 49-55);
a processing circuit arranged in the housing and configured to determine (col. 4, lines 8-14; see control panel 19 shown in Fig. 3), from generated digital data, that at least one environmental condition existing inside the distribution transformer vessel has crossed a threshold (claim 7, lines 1-7); and
a sensor electrically coupled to the processing circuit (see sensor 23 shown in Fig. 3), the sensor positioned to generate at least some of the digital data associated with the at least one environmental condition (col. 3, line 63-col. 4, line 7).


             With respect to claim 11, Jain discloses a distribution transformer monitor (col. 1, lines 9-20)   comprising:
a housing arranged for positioning proximate to a distribution transformer vessel that is filled with a non-conductive medium (see transformer tank oil 1 shown in Fig. 3; conductive medium is oil since it’s an oil col. 3, lines 49-55), the housing including at least one indicator legend arranged to facilitate positioning of the housing in a substantially vertical orientation relative to the distribution transformer vessel ; a processing circuit arranged in the housing and configured to determine, from generated digital data, that at least one environmental condition existing inside the distribution transformer vessel has crossed a threshold (col. 4, lines 8-14; see control panel 19 shown in Fig. 3); and a sensor electrically coupled to the processing circuit (see sensor 23 shown in Fig. 3), the sensor positioned to generate at least some of the digital data associated with the at least one environmental condition (col. 4, lines 24-32).


               With respect to claim 12, Jain discloses the distribution transformer monitor of claim 11, wherein the processing circuit is further arranged to generate an alert based on a determination that the at least one environmental condition has crossed the threshold (col. 3, lines 33-42 the alarms generated may activate one or more electrical alarm contacts (26) depending on the contact (26) selection programmed previously by the user for each of the alarms individually, which may be used by the user to activate a visual or sonorous alarm in the installation's control room).

              With respect to claim 13, Jain discloses the distribution transformer monitor of claim 12, wherein the at least one environmental condition includes a temperature, a pressure, an electrical voltage, or an electrical current (col. 4, lines 24-32; temperature sensors).

                With respect to claim 14, Jain discloses the distribution transformer monitor of claim 12, further comprising: a transceiver arranged to wirelessly communicate the alert to a remote computing device (col. 3, lines 33-38).

                  With respect to claim 15, Jain discloses the distribution transformer monitor of claim 11, further comprising:
a pressure sensor electrically coupled to the processing circuit (col. 3, line 64-col. 4, line 7), the pressure sensor arranged to generate pressure data representative of a pressure inside the distribution transformer vessel (col. 4, lines 8-13), wherein the generated digital data includes at least some of the pressure data (col. 4, lines 8-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent No. 8,400,320 B2) in view of Engelhardt et al. (U.S. Patent No. 8,497,781 B2).


               With respect to claim 16, Jain discloses the distribution transformer monitor of claim 11.
                Jain does not disclose further comprising:
a Rogowski coil circuit electrically coupled to the processing circuit, the Rogowski coil circuit arranged to generate electrical data representative of at least one of an electrical voltage and an electrical current inside the distribution transformer vessel, wherein the generated digital data includes at least some of the electrical data.
                       Engelhardt et al. discloses a Rogowski coil circuit electrically coupled to the processing circuit (see Rogowski coil 23 shown in Fig. 10), the Rogowski coil circuit arranged to generate electrical data representative of at least one of an electrical voltage and an electrical current inside the distribution transformer vessel (the housing 21 includes a current transformer 21 shown in Fig. 10), wherein the generated digital data includes at least some of the electrical data (col. 2, lines 48-65).
                           It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jain to include a Rogowski coil circuit electrically coupled to the processing circuit, the Rogowski coil circuit arranged to generate electrical data representative of at least one of an electrical voltage and an electrical current inside the distribution transformer vessel, wherein the generated digital data includes at least some of the electrical data as taught by Engelhardt et al. to permit measurement of current in the power line conductor (col. 2, lines 48-65).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2858